EXHIBIT 21 SUBSIDIARIES Registrant’sSubsidiaries Percentage Ownership Stateof Incorporation Radnet Management, Inc. 100% California Radnet Managed Imaging Services, Inc. 100% California Radnet Management I, Inc. 100% California Radnet Management II, Inc. 100% California Radnet Sub, Inc. 100% California FRI II, Inc. 100% California FRI, Inc. 100% California Pacific Imaging Partners, Inc. 100% California Rolling Oaks Imaging Corporation 100% California Rolling Oaks Radiology, Inc. 100% California SoCal MR Site Management, Inc. 100% California Valley Imaging Partners Inc. 100% California Advanced Imaging Partners, Inc. 100% Delaware Advanced NA, LLC 100% Delaware Community Imaging Partners, Inc. 100% Delaware Delaware Imaging Partners, Inc. 100% Delaware Diagnostic Imaging Services, Inc. 100% Delaware Ide Imaging Partners, Inc. 100% Delaware Image Medical Corporation 100% Delaware Mid Rockland Imaging Partners, Inc. 100% Delaware Radiologix, Inc. 100% Delaware Radiology and Nuclear Medicine Imaging Partners, Inc. 100% Delaware Treasure Coast Imaging Partners, Inc. 100% Delaware Questar Imaging, Inc. 100% Florida Questar Los Alamitos,Inc. 100% Florida Questar Victorville, Inc. 100% Florida Advanced Radiology, LLC 100% Maryland Imaging On Call, LLC 100% New York East Bergen Imaging, LLC 100% New Jersey Health Diagnostics of New Jersey, LLC 100% New Jersey New Jersey Imaging Partners, Inc. 100% New Jersey Progressive Medical Imaging of Bloomfield, LLC 100% New Jersey Progressive Medical Imaging of Hackensack, LLC 100% New Jersey Progressive Medical Imaging of Union City, LLC 100% New Jersey Progressive X-Ray of Englewood, LLC 100% New Jersey Progressive X-Ray of Kearney, LLC 100% New Jersey eRad, Inc. 100% Pennsylvania
